This is a suit for $545, instituted by appellee against appellant. Appellant answered setting up debts amounting to $243 alleged to be due him by appellee. The court after hearing the evidence rendered judgment in favor of appellee for $576.78, being the amount sued for, with interest at 6 per cent. per annum, from January 1, 1921. A sharp and active swearing contest was waged during the trial between the two parties as the chief deponents, and the trial judge, as referee, concluded that the honors should be awarded to appellee. They were as far apart as east is from west in their manipulation of the facts, and doubtless a difficult problem was presented to the learned judge, who had to weigh the testimony and deduce therefrom a decision as to which was nearest the domain of truth. Being on the ground, looking into the faces of the contending witnesses, with whom he was probably acquainted, and taking into consideration the manner of each one, as well as the substance of his testimony, the court found in favor of appellee, and a consideration of the evidence, as written into the statement of facts, leaves this court to feel constrained to agree with the trial judge, and shape its conclusions accordingly. We conclude that appellant and appellee were in partnership, and that appellant agreed to pay appellee $545 for his interest in the partnership, and that appellee owed him nothing. Appellant failed and refused to pay for the interest of appellee in the partnership as he had agreed. This disposes of the assignments of error. The judgment is affirmed.